DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third tab and fourth tab” (claim 3)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2007/0037058 A1) in view of Kim et al. (US 2018/0130985 A1).

Regarding claim 1, Visco teaches a battery cell structure comprising: a first electrode assembly having a first lateral surface and a second lateral surface opposite to the first lateral surface (Visco Figure 1D and Figure 5A),
a second electrode assembly comprising a third lateral surface disposed opposite to the first lateral surface of the first electrode assembly (Visco Figure 5A, electrode assemblies shown by the rows and columns);
a tab electrically connected to an electrode plate wherein the tab extends through the first lateral surface and the second lateral surface of the first electrode assembly (Visco Figure  5A; [0181] plurality of battery cells, [0190] the terminal connector 510 connecting cells in the rows); and
the tab is electrically connected to an electrode plate located on the second lateral surface of the first electrode assembly (Figure 5A, adjacent cells are electrically connected through the terminal connector).
Visco fails to teach, wherein the first and second electrode assemblies are formed by a winding multiple electrode plates, and wherein a second terminal connector is provided to connect the cathode electrodes of adjacent cells.
A skilled artisan can duplicate the terminal connector to electrically connect the cathode adjacent battery cells in series or parallel as this is known in the art to electrically connect electrodes of the same polarity to achieve a desired output voltage of the battery cells. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Kim discloses an electrode assembly comprising a plurality of unit cells. Kim teaches wherein the electrode assemblies are in a spiral arrangement / jelly roll type rather than a regular stacked type because this orientation has an advantage of being more easily manufactured and having an increased energy density per weight (Kim [0004].
Therefore, it would have been obvious to a skilled artisan given the teaching of Kim to substitute the battery cells of Visco for the jelly roll type battery cells of Kim such that the electrode assembly would have an increased energy density per weight. Through the modification, the negative and positive electrodes would read on the first/third and second/fourth electrode plates of the claim. All limitation would be met through the modifications presented above.
 The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


	Regarding claim 2, modified Visco teaches all the claim limitations of claim 1. Visco further teaches wherein the second tab is electrically connected to the second electrode plate located on the second lateral surface of the first electrode assembly (Visco Figure 5A, terminal connector 510 electrically connects the adjacent cells).

Regarding claim 3, modified Visco teaches all the claim limitations of claim 2 
Visco teaches of the electrode assemblies being connected through a terminal connector (510). 
It is the examiner’s opinion that the terminal connector renders obvious the need for two separate tabs being electrically connected as the single terminal connector for each electrode simplifies the orientation of the electrical connection. The Courts have held that making  known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding claims 4-5, 7-9, modified Visco teaches all the claim limitations of claim 2. Visco fails to teach of the specific winding structure of the electrode assembly and the connection of the tabs to the specified layers within the winding structure of the electrode assemblies. The labeling of each of the winding electrode layers and the connection of the tabs to different layers as claimed in claims 4-5 and 7-9 is considered to be a design choice that could be realized by a skilled artisan.
One of ordinary skill in the art would understand that labeling winding layers and connecting winding layers of one electrode to an adjacent electrode in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the battery of Visco would function properly (the same) electrical connection through the various tabs are changed because shifting the position/orientation of the connection tabs would not have modified the operation of the system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation of the device / system (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04.

Regarding claim 6, modified Visco teaches all the claim limitations of claim 5. Visco further teaches wherein a first insulation layer is disposed between the first tab located in the first electrode assembly and the nth winding layer of the first electrode assembly, and a second insulation layer is disposed between the first tab located in the first electrode assembly and the second tab located in the first electrode assembly (Visco Figure 5A and Figure 1E; [0104] anode backplane support component 107/507 is a multiplayer laminate comprising an insulator such as PET or polyethylene; each of the positive and negative electrode tabs have the insulation layer between portions of the tabs, see Figure 5A as the area surrounding the terminal connector 510 is made of the insulating material).

Regarding claim 10, modified Visco teaches all the claim limitations of claim 1. Visco further teaches further comprising an insulation layer disposed between the first electrode assembly and the second electrode assembly (Visco Figure 5A and Figure 1E; [0104] anode backplane support component 107/507 is a multiplayer laminate comprising an insulator such as PET or polyethylene; see Figure 5A as the area surrounding the terminal connector 510 and adjacent battery cells are made of the insulating material).

Regarding claims 11 and 12,  modified Visco teaches all the claim limitations of claim 10. Visco further teaches wherein the insulation layer is provided along a parallel axis of the electrode assembly but fails to teach wherein the insulation layer is disposed on the first lateral surface of the first electrode assembly, or disposed on the third lateral surface of the second electrode assembly. The orientation appears to be on a surface that is perpendicular to the lateral surface, however, a skilled artisan can modify the support component 107 to be provided on both the surface of the electrode assembly and on lateral surfaces of the electrode assembly. The modification would provide further insulation to areas wherein adjacent battery cells are electrically connected by the terminal connector. Additional insulation between the connection tabs would decrease the chance of a short circuit from occurring within the battery module.

	Regarding claim 13, modified Visco teaches all the claim limitation of claim 1. Visco teaches wherein the terminal connector extends out of the cell , however, fails to teach wherein the tab terminal connector extends out at a preset length of less than or equal to 10 mm. This is deemed to be a design choice as a skilled artisan can adjust the length of the terminal connector that extend out of the battery cell. 
	One of ordinary skill in the art would understand that the tab extending out of the electrode assembly at various lengths is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the terminal connector of Visco would function properly (the same) extending out at length of less than 10 mm because the length of the extension of the tab would not have modified the operation of the system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation of the device / system (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04.

Regarding claim 15, modified Visco teaches all the claim limitations of claim 1.  Claim 15 is deemed to be a product by process limitation that would be met through the modification/ inclusion of a wound electrode. Claim 15 has that the first/second and third/four electrode plates are wound around a first and second reel to form a first/second electrode assembly. Through the modification, wound/jelly rolled type electrodes are provided that would meet the structural limitation of claim 15.
The product-by-limitations of claim 15 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 15 as written does not distinguish the product of the instant application from the product of the prior art.

Regarding claim 16, modified Visco teaches all the claim limitations of claim 1. Claim 16 is deemed to be a product by process limitation that is not given patentable weight as the product claim does not depending on how first and second tab were formed. The product-by-limitations of claim 16 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 16 as written does not distinguish the product of the instant application from the product of the prior art.

Regarding claim 17, Visco teaches an electrochemical device comprising a battery cell structure (Visco Figure 5A  and [0002], [0112]), and the battery cell structure comprising:
a first electrode assembly having a first lateral surface and a second lateral surface opposite to the first lateral surface (Visco Figure 1D and Figure 5A),
a second electrode assembly comprising a third lateral surface disposed opposite to the first lateral surface of the first electrode assembly (Visco Figure 5A, electrode assemblies shown by the rows and columns);
a tab electrically connected to an electrode plate wherein the tab extends through the first lateral surface and the second lateral surface of the first electrode assembly (Visco Figure  5A; [0181] plurality of battery cells, [0190] the terminal connector 510 connecting cells in the rows); and
the tab is electrically connected to an electrode plate located on the second lateral surface of the first electrode assembly (Figure 5A, adjacent cells are electrically connected through the terminal connector).
Visco fails to teach, wherein the first and second electrode assemblies are formed by a winding multiple electrode plates, and wherein a second terminal connector is provided to connect the cathode electrodes of adjacent cells.
A skilled artisan can duplicate the terminal connector to electrically connect the cathode adjacent battery cells in series or parallel as this is known in the art to electrically connect electrodes of the same polarity to achieve a desired output voltage of the battery cells. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Kim discloses an electrode assembly comprising a plurality of unit cells. Kim teaches wherein the electrode assemblies are in a spiral arrangement / jelly roll type rather than a regular stacked type because this orientation has an advantage of being more easily manufactured and having an increased energy density per weight (Kim [0004].
Therefore, it would have been obvious to a skilled artisan given the teaching of Kim to substitute the battery cells of Visco for the jelly roll type battery cells of Kim such that the electrode assembly would have an increased energy density per weight. Through the modification, the negative and positive electrodes would read on the first/third and second/fourth electrode plates of the claim. All limitation would be met through the modifications presented above.
 The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 18, modified Visco teaches all the claim limitations of claim 17. Visco further teaches wherein the second tab is electrically connected to the second electrode plate located on the second lateral surface of the first electrode assembly (Visco Figure 5A, terminal connector 510 electrically connects the adjacent cells).

Regarding claim 19, modified Visco teaches all the claim limitations of claim 18. Visco teaches of the electrode assembly being connected through a terminal connector and would not need for multiple tabs to be connected to achieve this electrically connectivity. It is the examiner’s opinion that the terminal connector renders obvious the need for two separate tabs being electrically connected as the single terminal connector for each electrode simplifies the orientation of the electrical connection. 

Regarding claim 20, modified Visco teaches all the claim limitations of claim 18. Visco fails to teach of the specific winding structure of the electrode assembly and the connection of the tabs to the specified layers within the winding structure of the electrode assemblies. The labeling of each of the winding electrode layers and the connection of the tabs to different layers as claimed in claim 20 is considered to be a design choice that could be realized by a skilled artisan.
One of ordinary skill in the art would understand that labeling winding layers and connecting winding layers of one electrode to an adjacent electrode in various positions / orientations is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) and that the battery of Visco would function properly (the same) electrical connection through the various tabs are changed because shifting the position/orientation of the connection tabs would not have modified the operation of the system. It has been held that mere rearrangement of parts has no patentable significance if the rearrangement does not modify the operation of the device / system (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2007/0037058 A1) in view of Kim et al. (US 2018/0130985 A1)  as applied to claim 1 above, and further in view of Kawai et al. (US 2019/0006698 A1).

Regarding claim 14, modified Visco teaches all the claim limitations of claim 1.  Visco further teaches wherein the first electrode assembly and the second electrode assembly share a housing (Visco Figure 5A, 9A/9B; [0225] battery enclosure having a top lid 924 and container wall 926 and a bottom lid), however, fails to teach of the electrodes assembly being in a shape of an L or T shaped electrode assembly.

Kawai discloses a power storage device formed of a winding electrode body. Kawaii is analogous with Visco and Kim as being in the same field of endeavor of an electrochemical cell. Kawai teaches wherein winding electrodes are used to enhance energy density of the power storage device (Kawai [0056]). Kawai further teaches wherein two electrode assemblies are provided adjacent to one another in a shape of a T or an L and are known configuration of an electrode module (Kawai Figure 2 and Figure 8; [0046] and [0064]).
	Therefore, the limitation of the electrode assemblies being in a L or T shape are known configurations in the art, therefore, would be an obvious configuration for the electrode module and can be achieved through a rearrangement of the electrode assemblies to create this known configuration. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kwon et al. US 2016/0099456 A1
Roy et al. US 2020/0313223 A1
Kwon et al. US 2016/0099454 A1
Quan  US 2020/0373545 A1
The references provided above are pertinent to the invention of the instant application but are not used in the office action presented above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727